DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (2016/0020280) in view of Bessonov et al. (2017/0323929) further in view of Lee et al. (20160020420)
Regarding Claim 1, in Fig. 4, Heo et al. discloses a nonvolatile memory device comprising:  a substrate SUB11; a first electrode E21 disposed  on the substrate; a dielectric layer N21/N11 disposed  on the first electrode, has resistance and capacitance changed by a tunneling conduction phenomenon of charges according to an applied voltage, has rectifying characteristics, and includes a dielectric material;  an active layer F11/GP11’ disposed  on the dielectric layer, has resistance and capacitance changed according to an applied voltage, and includes a graphene oxide complex; and a second electrode disposed  on the active layer, wherein the nonvolatile memory device has multi-level resistance and capacitance values according to an applied voltage (see paragraphs 0105 and 0133). Heo et al. fails to disclose the amended configuration where graphene oxide complex includes a graphene oxide layer, and a metal oxide layer disposed on the graphene oxide layer. However, Bessonov et al. discloses a memory apparatus where in Figs 1a-1c (elements 104/106) and in paragraph 0045 the required configuration is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required configuration of metal oxide/graphene oxide layers Heo et al. as taught by Bessonov et al. in order to control active layer of a resistive memory device. 
Heo et al. and Bessonov et al. combination fails to disclose the required amended configuration with respect to graphene oxide/metal oxide, namely,
wherein the graphene oxide complex includes a graphene oxide layer, and a metal oxide layer disposed on the graphene oxide layer.
However, Lee et al. discloses an electronic element where in Fig. 1, paragraphs 0075, 0095, 0097, 0098, 0102-0105, 0108 and 0184, elements 130/120, the required configuration of graphene oxide/metal oxide is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required graphene oxide/metal oxide in Heo et al and Bessonov et al. as taught by Lee et al. in order to manage the work function and/or interface resistances of the stack provided by the Heo et al. and Bessonov et al. (For a discussion of the role of work function graphene/metal oxide materials and their roles in interface resistances, please see paragraph 0090 of the teaching reference by Shepard (20160240692). Please note that Shepard is NOT used in this rejection and only provided as a teaching reference)
Regarding Claim 3, in Heo, metal oxide of the metal oxide layer is an oxide semiconductor material (TMO, see paragraphs 0016, 0097, 0098) 
Regarding Claim 5, in Heo, the dielectric layer includes Si3N4, SiO2, SiOXNy, AlN or A1203. (see paragraph 0102)
Regarding Claim 6, in Heo, the active layer F11/GP11 is formed on the dielectric layer N21/N11. As for the limitation, “by performing a solution process” it is considered 
Regarding Claim 7, in Fig. 4 and in paragraphs 0105 and 0133, Heo et al. discloses a method for manufacturing a nonvolatile memory device comprising:  a step of forming a first electrode E21 on a substrate SUB11; a step of forming, on the first electrode, a dielectric layer N21/N11 that has resistance and capacitance changed by a tunneling conduction phenomenon of charges according to an applied voltage, has rectifying characteristics, and includes a dielectric material; a step of forming, on the dielectric layer, an active layer F11/GP11’ that has resistance and capacitance changed according to an applied voltage and includes a graphene oxide complex; and a step of forming a second electrode E11 on the active layer, wherein the nonvolatile memory device has multi-level resistance and capacitance values according to an applied voltage.   Heo et al. fails to disclose the amended configuration where graphene oxide complex includes a graphene oxide layer, and a metal oxide layer disposed on the graphene oxide layer. However, Bessonov et al. discloses a memory apparatus where in Figs 1a-1c (elements 104/106) and in paragraph 0045 the required configuration is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required configuration of metal oxide/graphene oxide layers Heo et al. as taught by Bessonov et al. in order to control active layer of a resistive memory device. 
Heo et al. and Bessonov et al. combination fails to disclose the required amended configuration with respect to graphene oxide/metal oxide, namely,
wherein the graphene oxide complex includes a graphene oxide layer, and a metal oxide layer disposed on the graphene oxide layer.
However, Lee et al. discloses an electronic element where in Fig. 1, paragraphs 0075, 0095, 0097, 0098, 0102-0105, 0108 and 0184, elements 130/120, the required configuration of graphene oxide/metal oxide is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required graphene oxide/metal oxide in Heo et al and Bessonov et al. as taught by Lee et al. in order to manage the work function and/or interface resistances of the stack provided by the Heo et al. and Bessonov et al. (For a discussion of the role of work function graphene/metal oxide materials and their roles in interface resistances, please see paragraph 0090 of the teaching reference by Shepard (20160240692). Please note that Shepard is NOT used in this rejection and only provided as a teaching reference)
Regarding Claim 10, in paragraphs 0097 and 0119 of Heo, step of forming the active layer includes forming the active layer including the graphene oxide complex by applying a solution including graphene oxide and metal oxide onto the dielectric layer.  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        7/28/2021